 



Exhibit 10M
AMENDMENT NO. 1
TO
SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED MAY 4, 2006
     THIS AMENDMENT NO. 1 (“Amendment No. 1”) is dated as of December 14, 2006,
between MAX & ERMA’S RESTAURANTS, INC. an Ohio corporation (the “Borrower”) and
NATIONAL CITY BANK, an Ohio banking corporation (the “Bank”).
WITNESSETH:
     WHEREAS, the Borrower and the Bank, parties to that certain Sixth Amended
and Restated Revolving Credit Agreement dated May 4, 2006, (the “Agreement”)
have agreed to amend the Agreement on the terms and conditions hereinafter set
forth. Terms not otherwise defined herein are used as defined in the Agreement
as amended hereby.
     NOW, THEREFORE, the Borrower and the Bank hereby agree as follows:
     Section 1. Amendment of the Agreement. The Agreement is, effective the date
hereof, hereby amended as follows:
     1.1 Section 6.2(e). Section 6.2(e) of the Agreement shall be amended and
restated in its entirety as follows:
Tangible Net Worth. Permit its Tangible Net Worth to be less than (i)
$10,500,000 (the “Base Amount”) through October 29, 2006 and (ii) thereafter,
the Base Amount plus $1,000,000 (as of the last day of each ensuing fiscal year)
until the later of the Revolving Credit Maturity Date, the Draw Loan Maturity
Date or the Term Loan Maturity Date.
     Section 2. Governing Law. This Amendment No. 1 shall be governed by and
construed in accordance with the laws of the State of Ohio.
     Section 3. Costs and Expenses. The Company hereby agree to pay on demand
all reasonable costs and expenses of the Bank in connection with the
preparation, execution and delivery of this Amendment No. 4 and the other
documents to be delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Bank with
respect hereto.
     Section 4. Counterparts. This Amendment No. 1 may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.
     Section 5. Confession of Judgment. The undersigned and all endorsers
authorize any attorney at law, including an attorney engaged by the holder, to
appear in any court of record in Columbus, Ohio, after the indebtedness
evidenced hereby, or any part thereof, becomes due and waive the issuance and
service of process and confess judgment against any one or more than





--------------------------------------------------------------------------------



 



one of the undersigned and all endorsers in favor of the holder, for the amount
then appearing due, together with costs of suit and, thereupon, to release all
errors and waive all rights of appeal and stay of execution, but no such
judgment or judgments against any one of the undersigned shall be a bar to a
subsequent judgment or judgments against any one or more than one of such
persons against whom judgment has not been obtained hereon. The foregoing
warrant of attorney shall survive any judgment; and if any judgment be vacated
for any reason, the holder hereof nevertheless may thereafter use the foregoing
warrant of attorney to obtain an additional judgment or judgments against the
undersigned and all endorsers or any one or more of them. The undersigned and
all endorsers hereby expressly waive any conflict of interest that the holder’s
attorney may have in confessing such judgment against such parties and expressly
consent to the confessing attorney receiving a legal fee from the holder for
confessing such judgment against such parties.
     Section 6. Conditions Precedent. Simultaneously with the execution hereof,
the Bank shall receive all of the following, each dated the date hereof, in form
and substance satisfactory to the Bank:
6.1 The certificate of an officer of the Company certifying the resolutions of
the board of directors of the Company evidencing authorization of the execution,
delivery, and performance of this Amendment No. 1 and all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to the Loan Documents, or the transactions contemplated.
6.2 Executed versions of (a) this Amendment No. 1, (b) an amendment to the Note
Purchase Agreement between FM Mezzanine Partners, LLC, and the Borrower dated as
of May 5, 2006 in form and substance reasonably satisfactory to the Bank and
(c) a waiver letter signed by each of the Participants.
6.3 Payment of the amendment fee of $8,000 to be shared pro rata among the
Participants.
6.4 Such other documents as the Bank may, in its reasonable discretion, so
require.
     Section 5. Reaffirmation of Representations and Warranties. The Borrower
hereby expressly acknowledges and confirms that the representations and
warranties of the Borrower set forth in the Agreement are true and accurate on
this date with the same effect as if made on and as of this date.
     Section 6. Reaffirmation of Documents. Except as herein expressly modified,
the parties hereto ratify and confirm all of the terms, conditions, warranties
and covenants of the Agreement, and all security agreements, pledge agreements,
mortgage deeds, assignments, subordination agreements, or other instruments or
documents executed in connection with the Agreement. This Amendment No. 1 does
not constitute the extinguishment of any obligation or indebtedness previously
incurred, nor does it in any manner affect or impair any security interest
granted to the Bank, all of such security interests to be continued in full
force and effect until the indebtedness described herein is fully satisfied.
     The Borrower has caused this Amendment No. 1 to be duly executed as of the
day and year first above written.





--------------------------------------------------------------------------------



 



WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

                              MAX & ERMA’S RESTAURANTS, INC.       NAT IONAL
CITY BANK    
 
                            By:   /s/ William C. Niegsch, Jr.       By:   /s/
Douglas E. Houser                          
 
  Name:   William C. Niegsch, Jr.           Name:   Douglas E. Houser    
 
  Its:   Chief Financial Officer           Its:   Senior Vice President    

